Title: To George Washington from Henry Tiebout, 6 April 1782
From: Tiebout, Henry
To: Washington, George


                        
                            Smiths Clove Black house April 6th 1782
                        
                        Have thought it my duty to inclos to your Excellency a letter I Recd from the Sheriff of Bergen County in
                            whose custody I found the prisoner Henry Lawbach who was Concern’d in ing the post. I am your Excellency’s most obedt Humble Servent
                        
                            Hy Tiebout Capt.
                            1st New York Regt
                        
                     Enclosure
                                                
                            
                                Sir
                                Rammepagh March the 2th 1782
                            
                            After I Left you I met With Cornl Haring Who Informed me that Henry Lawback wass Taken Prisinor in
                                Seventy Six by Our People he wass then a Solder under this Peter Retan that wass With him to take the Post and wass
                                Let on his Parole by Our Commissy you may Judge if he belongs to the military from your Humb.
                                sert
                            
                                Abraham Manning Sheriff.
                            
                        
                        
                    